UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Energy Focus, Inc. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) 29268T102 (CUSIP Number) James Tu Executive Chairman and Chief Executive Officer Energy Focus, Inc. 32000 Aurora Road Solon, Ohio 44139 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 27, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. ☐ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 1 NAME OF REPORTING PERSON James Tu 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (see instructions) (b)☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Taiwan and United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 4.3% 14 TYPE OF REPORTING PERSON (see instructions) IN 2 1 NAME OF REPORTING PERSON 5 Elements Global Fund L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (see instructions) (b)☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 3.4% 14 TYPE OF REPORTING PERSON (see instructions) PN 3 Item 1
